DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-30 are currently pending and under exam herein.
	Claims 29-30 are newly added.
	Claims 1-4, 6-12, and 25-28 are currently amended.  




Claim Rejections - 35 USC § 112
35 USC 112(b):
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 26 and 27 now recite, “by processing an input training peptide sequence, wherein the processing comprises applying a final hidden state of the RNN model at intermediate states of the RNN model and attention weighting to one or more positions of the input peptide sequence”.  The first step of the claims herein (claim 1, for example) recite, “obtaining a plurality of training peptide sequences of variable length”.  The recitation of “an input training peptide sequence” (line 8) and “the input peptide sequence” (line 12) present issues of antecedent basis because it is unclear if: (1) the “an input training peptide sequence” (line 8) and “the input peptide sequence” (line 12) are the same input peptide sequences, as one recites “training peptide sequence” and the other “the input peptide sequence”; (2) the “an input training peptide sequence” (line 8) is one from the firstly obtained “plurality of training peptide sequences of variable length” (line 4) or some other training peptide; (3) “the input peptide sequence” (line 12) is one from the “plurality of training peptide sequence of variable length” (line 4) or some other input peptide sequence; (4) the RNN is intended to process only a single input (training) peptide sequence (as the newly amended portions recite only peptide (training) sequence in the singular form) or the RNN is intended to process each of the plurality of training peptide sequences of variable length. Without clarification pertaining to the recitations as currently plurality of training peptide sequences is one of one-hot, BLOSUM, PAM or learned embedding encoded”.  It is unclear in said recitation if “the plurality of training peptide sequences” are those which are recited at line 4 of claim 1 (obtaining a plurality of training peptide sequences of variable length”) or if they are those of “an input training peptide sequence” (of claim 1 at lines 8 and/or 12) or some other sequence.  It is assumed that the plurality is those that are of the variable length training peptides as recited at line 4.  Clarification is requested.   
Claims 1, 26-27, and 30 as amended, recite, “determining, by one or more computing devices, a set of parameters of the RNN model by training the RNN model using the plurality of training peptide sequences of variable length”.  The claim is unclear with respect to the act of “using” the plurality of training peptide sequences of variable length to train a neural network by determining a set of parameters.  The claims remain unclear in this respect because there is no apparent connection with the previous step of configuring a RNN model.  The step of “determining a set of parameters of the RNN model” appears to utilize the same plurality of training peptide sequences as in the steps to configure the RNN.  Further, the “predicting by the trained RNN model” somehow requires “using” the set of parameters in order to “predict” MHC-peptide binding.  However, there are no rules set forth that establish any way in which to make said prediction based on the use of a RNN.  For example, the RNN appears to be able to generate attention weighted outputs that are positions of input peptide sequences.  However, no correspondence or correlation or comparison to any known MHC-binding is set forth such that any meaningful prediction could even be made.  Attention weighting at one or more positions does not appear to correlate with any ability to “predict” am MHC-binding, for example.  The 
Claim 28 and 29 recite variations of claims 1, 26, and 27.  Claims 28 and 29 do not solve the problems of the nexus between the configured or trained RNN and the prediction of MHC-binding.  Clarification is requested through clearer claim language.  For example, it is noted that the prior art details that 
Claims 1 and 26-29 recite, “systems and methods and programs for predicting MHC-peptide binding affinity in the preamble of the claims. The claims further include steps of “wherein the trained neural network model is configured based on a set of parameters to predict MCH-peptide binding affinity for a test peptide.  However, the claims include no active steps whereby a prediction is made or a binding affinity is determined or steps in between or preceding that would include operation of the recurrent neural network for such purpose.  Without said steps in the claims, said operations are intended and do not limit the claims to any prediction of MHC binding herein.  
Claim 28 recites, “access a trained recurrent neural network (RNN) model comprising generating a fixed-dimension encoding output by processing an input peptide sequence, wherein the processing comprises applying a hidden state of the RNN model at intermediate states of the RNN model and attention weighting to one or more position of the input peptide sequence”.  The claim language is unclear with respect to the prediction engine…operative to “access” the RNN 
Claim 21 recites, “wherein the MHC-peptide binding affinity prediction for the test peptide sequence relates to increased likelihood of activating a T-cell response to a tumor”.  The claim is indefinite with respect to the “prediction” relating to an increased likelihood of activating a T-cell response to a tumor because there are no recitations in claim 1 of any T-cell response to a tumor or any indication that binding affinity is indicated for any type of cancer at all.  The training peptides are not limited to any tumor cell type, nor is the RNN limited to indications pertaining to cancer.  Further, no actual binding affinity is recited, only a prediction of affinity using parameters that are not defined.  Clarification is requested. Through clearer claim language.
  Claim 22 recites, “wherein configuring the neural network model further comprises configuring at least one fully connected layer of the neural network model following the encoder to process the fixed-dimension encoding output to generate an MHC-peptide binding affinity prediction output”.  First, there is no prior recitation in claim 1, from which claim 22 depends, of any layer of a (recurrent) neural network (it is assumed that the instant claim should read recurrent neural network (RNN)).  Second, claim 1 does not recite an “encoder to process the fixed-dimension output”.  Rather, the claim reads, “a fixed-dimension encoding output”.  In claim 1 it is assumed that the claim is directed to a “fixed-dimension encoded output” and not an 
Claim 25 recites, “processing the test peptide using the encoder of the trained neural network model”.  First, there is insufficient antecedent basis in the claim for the encoder of the trained neural network model”.  Second, the claim appears to be circular wherein the step of “processing the test peptide wherein processing includes generating a fixed-dimension encoding  output” and wherein “generating includes processing the test peptide”.  Clarification is requested through clearer claim language.  Last, it is unclear as to what steps occur in the processing of the fixed-dimension output to generate an MHC-peptide binding affinity.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184590 to Carr et al. (IDS reference; published 26 October 2017; previously cited) and in further view of Bhattacharya et al. (bioRxiv preprint; posted online 27 July 2017; Johns Hopkins University; pages 1-25; previously cited) and Jurtz et al. (Bioinformatics (2017) Vol. 33(22):3685-3690; previously cited) and in further view of Dey et al. (R. Dey and F. M. Salem, "Gate-variants of Gated Recurrent Unit (GRU) neural networks," 2017 IEEE 60th International Midwest Symposium on Circuits and Systems (MWSCAS), 2017, pp. 1597-1600; e-pages 1-6).
1); program (26); system (27); device (28); computing-system method (29) for predicting major histocompatibility complex (MHC)-peptide binding affinity.
With respect to claims 1 and 26-30 the prior art to Carr et al. (WO 2017/184590) generally discloses methods and systems for prediction of HLA-peptide binding using machine learning (abstract).  With respect to the aspects of the instant claims that include the desire to predict binding affinity using neural networks, Carr et al. disclose peptide sequences [0108]; [0110]; [0111].  Carr et al. further disclose training a neural network with one or more peptide sequences [0112] and generating a prediction algorithm by said training of the machine [0113].  Said application of machine learning include techniques whereby said networks include deep learning concepts, including recurrent neural networking [0114].   The disclosed methods include generation of models based on predictive variables wherein peptide-intrinsic features are used as variables (parameters) [0115].  Finally, Carr et al. disclose identification of HLA-specific binding peptides by analysis using machine learning that have been trained using said peptide sequences [0116].
With respect to the specifics of various lengths of preferred MHC peptides and parameters as set forth in claims 11-21, Carr et al. disclose training on a plurality of sequence lengths [0513] (claim 11).
	With respect to claims 12 and 19, Carr et al. disclose BLOSUM-derived sequences [0452]; [0505].
	With respect to claims 13-18 Carr et al. disclose peptide sequences between 6-20 amino acids in length and 10-30 amino acids in length and varying lengths of test and training sequences [0093]-[0095].
claim 20, Carr et al. disclose a single prediction value [0099]-[0100].
	With respect to claim 21, Carr et al. disclose activation of T-cell responses, as binding of HLA includes response, as disclosed throughout the reference to Carr et al. (see, as example, [0104]). 
 Carr et al. do not specifically disclose the various elements of the recurrent neural network, at the heart of the instant claims, which include steps as now amended that provide for a recurrent neural network with fixed-dimension encoding output from inputs and generating fixed-dimension encoding output by generation of attention weights and application of hidden states at intermediate states. 
Instant claims 2-10 and 22-25 are further directed to the configurations of a recurrent neural network.   
To address the structure of a recurrent neural network, the prior art to both Bhattacharya et al and Jurtz are cited to establish configuration of RNNs, as could be established for elements involving MHC-binding predictions.  As further evidenced by the art to Dey et al., recurrent neural networks at their top level are established for many areas that involve temporal or sequential data and include the basic principles that involve input and previous memory that is used to update a current activation and produce a current state (page 1, col. 1).  Gated RNNs as discussed in Dey et al. include gates with their own set of weights that are adaptively updated in learning phases (training and evaluation).  Dey et al. establish that there is a hidden state in an RNN (page 1, col. 2) and wherein an intermediate computation is performed to add a weighted sum to the previous value, as is also claimed in the instant iteration of the independent claims.   
 Bhattacharya et al. disclose the evaluation of machine learning methods to predict peptide binding to MHC class I proteins, including the use of recurrent neural networks (RNNs) technology (pages 3-4).  The neural networks derived include a gated recurrent neural network that can handle peptides of any length (page 4).  The details of said neural network (named MHCnuggets) include comparisons to well-known other networks, including NetMHC, MHCflurry and NetMHCpan.  In addition, Bhattacharya et al. discloses further aspects of deep learning networks wherein implementation parameters of the gated recurrent unit neural network architecture (GRU) is used.  Specifics of said architecture include initialization weights and a second round of training (page 9)  Further parameters include implementation on the Keras python package with each network having a fully connected layer of 64 hidden units and a final output layer of a single unit related to binding affinity, as example (pages 9-10).
Further art to Jurtz et al. illustrate the desire to use of deep learning for MHC-binding predictions, including using long-short term memory systems of RNNs, which provide for various attention structures using hidden states (page 3687).  
As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the specific RNN, gated and LSTM architecture as disclosed by Dey et al. with the of the deep learning networks as disclosed by Bhattacharya et al., as each reference is directed to optimization of MHC-binding affinity prediction using neural networking.  Using the specifics as detailed for MHC in Carr et al. would have been further prima facie obvious, as Carr et al. establish the background data for peptide structure and lengths as pertain specifically to MHC data. The prior art to Jurtz et al. further specifically include that various neural network programming that has been developed for said 
As such, the instant claims are rendered obvious by the discloses in the prior art as cited.  
It is noted that the claims do not include specific RNN architecture and are met by the teachings of the prior art as described above and that the prior art cited is relied upon for all that it teaches in each reference.

Response to Applicant’s Arguments 
1.  Applicant’s states that the Carr et al. reference fails to disclose or fairly suggest a method of predicting MHC-peptide binding affinity comprising “configuring a RNN model comprising generating a fixed-dimension encoding output by processing an input peptide sequence, wherein the processing comprise applying a final hidden state of the RNN model at intermediate states of the RNN model and attention weighting to one or more position of the input peptide sequence”  (emphasis added by Applicant).
It is respectfully submitted that this is not persuasive.  As set forth above, the instant rejection relies upon the combination of references, including the Carr et al. reference, to establish obviousness of the instant RNN model for the use in prediction of MHC-binding.  Applicant is kindly reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 

Conclusion
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 








/Lori A. Clow/
Primary Patent Examiner
Art Unit 1631